Citation Nr: 1437299	
Decision Date: 08/20/14    Archive Date: 08/27/14

DOCKET NO.  08-22 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for service-connected status post liver laceration prior to April 20, 2010.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION


The Veteran served on active duty from September 2003 to October 2007.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in January 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran testified at a hearing before the undersigned in November 2009.  A transcript of the hearing is of record.

The Board remanded this issue in January 2010, February 2012, and December 2013.  The Appeals Management Center (AMC) awarded an increased rating of 10 percent for the Veteran's liver injury, effective October 22, 2007, in an April 2014 rating decision.  The issue has been returned to the Board for further appellate consideration. 


FINDINGS OF FACT

The Veteran's status post liver laceration was not manifested by symptomatology more nearly approximating daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period prior to April 20, 2010.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 percent for status post liver laceration prior to April 20, 2010 have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 4.114, Diagnostic Code 7345 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

The United States Department of Veterans Affairs (VA) has a duty to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the Veteran is appealing the initial disability rating assigned by the RO for his service-connected status post liver laceration.  The January 2008 rating decision granted the Veteran's claim of entitlement to service connection and therefore, such claim is now substantiated.  His filing of a notice of disagreement as to the initial rating assigned in the January 2008 decision does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, the Veteran's appeal as to the initial rating assignment triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  Under 38 U.S.C.A. § 7105(d), upon receipt of a notice of disagreement in response to a decision on a claim, the agency of original jurisdiction must take development or review action it deems proper under applicable regulations and issue a statement of the case if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the notice of disagreement.  If VA receives a notice of disagreement in response to notice of its decision on a claim that raises a new issue, section 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved; however, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  See VAOPGCPREC 8-03 (December 22, 2003); 69 Fed. Reg. 25180 (2004); 38 C.F.R. § 3.159(b)(3) (2013).  

As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here.  The June 2008 statement of the case, under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic code for rating the Veteran's status post liver laceration, and included a description of the rating formula for all possible schedular ratings under this diagnostic code.  Therefore, the Veteran was informed of what was needed to achieve the next-higher schedular rating.  

Regarding VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  The claims file contains the Veteran's service treatment records, VA treatment records, VA examinations dated in April 2010, March 2012, November 2012 with addendums in March 2013 and May 2013, and a transcript of the November 2009 Board hearing.

The examination reports reference the Veteran's past medical history, recorded his current complaints, conducted appropriate physical examinations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board therefore concludes that the examinations are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 38 C.F.R. § 4.2 (2013).  

The Board remanded this issue in January 2010 and February 2012 to provide the Veteran with a VA examination to determine the current severity of the Veteran's service-connected liver disability.  The VA examinations in April 2010, March 2012, November 2012 with addendums in March 2013 and May 2013 address the questions raised in the January 2010 and February 2012 Board decision.  Thereafter, the Board remanded this issue in December 2013 for readjudication of the issue based on all of the evidence of record.  The AMC readjudicated the issue in an April 2014 rating decision and an April 2014 supplemental statement of the case.  Thus, there has been substantial compliance with the January 2010, February 2012, and December 2013 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

With respect to the November 2009 Board hearing, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that any Veterans Law Judge who chairs a hearing fulfill two duties to comply with the VCAA.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant, 23 Vet. App. at 488.  The Board finds that these duties were adequately fulfilled at the November 2009 hearing.  At that hearing the Veteran demonstrated adequate knowledge of the issues and also identified additional pertinent VA treatment records.  Thus, no prejudice could have reasonably resulted from any deficiency in the undersigned's fulfillment of the requirements of Bryant.  

The Veteran has not identified, and the record does not otherwise indicate, any other existing, pertinent evidence that has not been obtained with respect to the issue on appeal.  The record also presents no basis for further development to create any additional evidence to be considered in connection with the matter currently under consideration. 

Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claim on appeal at this juncture, without directing or accomplishing any additional notification and/or development action.

II.  Criteria and Analysis

The Veteran contends that the residuals of his service-connected liver disorder present a greater degree of impairment than is reflected by the currently assigned evaluation.  The Veteran has indicated that he experiences nausea, headaches, and pressure and tenderness on the right side of his abdomen due to his service-connected status post liver laceration. 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2013).  When the evidence is in relative equipoise, the veteran is accorded the benefit of the doubt. 38 U.S.C.A. § 5107(b). 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where, as in the instant case, the appeals arise from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Thus, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Id. 

Disabilities involving the digestive system are evaluated under 38 C.F.R. §§ 4.110 - 4.114 (2013).  VA regulations provide that there are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain "Diseases of the Digestive System," do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in 38 C.F.R. § 4.14.  See 38 C.F.R. § 4.113.

 Ratings under diagnostic codes 7301 to 7329, inclusive; 7331, 7342 and 7345 to 7348 inclusive will not be combined with each other.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.

The Veteran's status post liver laceration is currently evaluated under Diagnostic Code 7345, which rates chronic liver disease without cirrhosis (including hepatitis B, chronic active hepatitis, autoimmune hepatitis, hemochromatosis, drug-induced hepatitis, etc., but excluding bile duct disorders and hepatitis C).  38 C.F.R. § 4.114, Diagnostic Code 7345.  A 10 percent rating under Diagnostic Code 7345 requires intermittent fatigue, malaise, and anorexia, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period.  Id.  A 20 percent rating requires daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.  Id.  A 40 percent rating requires daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  Id.  A 60 percent rating requires daily fatigue, malaise and anorexia with substantial weight loss (or other indication of malnutrition) and hepatomegaly; or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks, during the past twelve-month period, but not occurring constantly.  Id.  A 100 percent rating for chronic liver disease without cirrhosis requires near constant debilitating symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain.  Id.  An "incapacitating episode" is defined under this regulation as a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  38 C.F.R. § 4.114, Diagnostic Code 7345, Note 2.

A review of the record shows that the Veteran's disability rating more closely approximates intermittent fatigue, malaise, and anorexia, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period.  A January 2008 VA treatment record shows that the Veteran denied nausea, vomiting or abdominal pain.  There was no evidence of tenderness or masses of the abdomen.  The nurse practitioner observed a midline scar.  The Veteran testified at the November 2009 Board hearing that his residuals of liver laceration included nausea and having headaches.  He reported that approximately every other day, he would wake up feeling nauseated.  He did not receive any treatment or take any medication for these symptoms.  The Veteran also testified that he sometimes felt pressure on the right side and he had tenderness in that area.  During the April 2010 VA examination, the Veteran described experiencing a pressure like sensation in his right upper abdomen.  He reported that this occurred once every two days and lasts about one minute. He ranked this as a 5-6 out of 10 for pain.  The Veteran also experienced nausea occurring daily and lasting for almost two minutes.  It generally occurred one time per day in the evening.  The nausea would improve with stopping what the Veteran was doing for a few minutes.  He denied vomiting and had no diarrhea or constipation.  The Veteran was not taking medication for the nausea or pain.  He had hepatitis B surface antibodies without hepatitis B surface antigen as expected with prior hepatitis B vaccination series.  He did not recall jaundice or history of prior liver disease prior to the injury.  The Veteran denied fever or chills and his weight was reportedly stable.  He ate one meal per day and denied early satiety.  He noted some diffuse fullness in his chest occasionally after meals that lasted two or three minutes.  The examiner determined that the Veteran's intermittent right upper quadrant abdominal discomfort can be associated with the cystic lesions of the liver.  The liver enzymes are normal and there is evidence of normal synthetic function.  The Veteran indicated that his nausea and abdominal discomfort were the same in the past two years and have not improved.  The examiner provided the opinion that the Veteran's symptoms of fatigue, malaise and anorexia are less likely attributed to the liver laceration based on the prior findings of normal liver function and without biliary dilation.  The examiner determined that the Veteran's symptoms are not considered to be incapacitating.  

The Board acknowledges that the Veteran had reported symptoms of anorexia during brief periods of nausea, nausea, and right upper quadrant pain, pressure, and tenderness that he related to his service-connected liver disease.  The evidence of record shows that the Veteran's reports of symptoms are credible.  The Veteran is competent to report symptoms as they are felt through the senses and do not require laboratory testing or diagnosis by a physician.  In this case, the Veteran is not competent to assert that these symptoms are related to any liver dysfunction as this requires special medical expertise.  The VA examiner in April 2010 determined that the symptoms of fatigue, malaise and anorexia were not related to his service-connected liver disability.  In contrast, a VA opinion dated in May 2013 provides that the Veteran's liver laceration is productive of intermittent fatigue, malaise and anorexia at least one week but less than two weeks in the past 12 months.  Resolving any reasonable doubt in the Veteran's favor, the symptoms of intermittent fatigue, malaise and anorexia are related to his service-connected liver disability.  The competent medical evidence of record shows that the Veteran's nausea and intermittent right upper quadrant abdominal discomfort or pain is related to his service-connected liver disability.  Nonetheless, the Veteran's reported symptoms do not rise to the level of symptoms contemplated by the rating criteria for the assignment of the next-higher 20 percent evaluation.  Specifically, the evidence does not show that his symptoms resulted in incapacitating episodes of at least 2 weeks, but less than 4 weeks, during a 12 month period, or required dietary restriction or continuous medication prior to Aril 20, 2010.  38 C.F.R. § 4.114, Diagnostic Code 7345.  Therefore, in considering all of the evidence of record, the Board concludes that a disability rating in excess of 10 percent prior to April 20, 2010 is not warranted.

The Board has also considered whether an increased rating is warranted under any other potentially applicable diagnostic code.  The Board notes that the Veteran has been granted service connection for a scar in connection with his service-connected liver disability.  The service-connected liver disability has not been shown to involve any other factors that warrant evaluating the disability under any other provisions of VA's rating schedule. 

According to VA regulation, in exceptional cases where schedular ratings are found to be inadequate, the RO may refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three step inquiry for determining whether a Veteran is entitled to an extraschedular rating. First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate. Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and it is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected status post liver laceration is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's status post liver laceration with the established criteria found in the rating schedule for chronic liver disease without cirrhosis shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  The Board notes that the record reveals that the Veteran's symptoms did not affect his ability to work and there is no evidence of record to suggest that his liver disability has caused marked interference with employment that is not already contemplated by the rating criteria prior to April 20, 2010. Furthermore, the medical record does not show that the Veteran's status post liver laceration has necessitated frequent periods of hospitalization during the appeal period or otherwise rendered impracticable the regular schedular standards for rating such disability.  Under these circumstances, and in the absence of factors suggestive of an unusual disability picture, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted. 


ORDER

Entitlement to an initial disability rating in excess of 10 percent for service-connected status post liver laceration prior to April 20, 2010 is denied.  




____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


